Citation Nr: 1821062	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 17, 2015, and in excess of 20 percent thereafter for service-connected mechanical lumbar strain.  

2.  Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2015 rating decision, the RO increased the Veteran's disability rating for his back disability from 10 percent disabling to 20 percent disabling effective February 17, 2015, the date of the VA examination showing increased symptomatology.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes the Veteran indicated on his August 2014 VA Form 9 that he wished to have a Board hearing.  In a February 2017 letter the Board informed the Veteran of his hearing date and time.  The Veteran did not appear for his hearing and did not provide good cause as to his inability to appear.  Accordingly, the Board will proceed with adjudication of the claim.    

The issue of entitlement to an increased rating for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal the Veteran's GERD manifested with pyrosis, reflux, nausea with regurgitation, and sleep disturbance, but did not manifest with recurrent epigastric distress with dysphagia, hematemesis or melena, or substernal, arm, or shoulder pain productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected GERD are not met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code (Code) 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran appeals for higher ratings for his service-connected gastroesophageal reflux disease, which is currently rated as 10 percent disabling from July 28, 2010, the date of the Veteran's increased ratings claim.  

Code 7346 provides a 60 percent rating for symptoms of pain, vomiting material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when two or more of the symptoms for the 30 percent evaluation are present but of less severity.  38 C.F.R. §§ 4.114, Code 7346.  


II.  Analysis 

The Veteran is seeking a rating in excess of 10 percent from July 28, 2010, the date of his claim for an increased rating for his service-connected GERD.  

During the course of the appeal the Veteran was provided with two VA examinations and VA treatment in connection with his GERD.  The Veteran was provided with an October 2010 VA examination.  The examiner noted symptoms of epigastric pain with cramping but without radiation, reflux, nausea and regurgitation at times.  The Veteran was noted to be a well-nourished individual, who did not present with weight loss or anemia.  The examiner indicated the Veteran was taking medication for his GERD which did not have any side effects.   

A January 2013 VA treatment record noted the Veteran was having reflux symptoms and admitted to eating late, going to bed immediately after, and not eating the right foods.  The Veteran was noted to be taking pantoprazole and zantac at bed time.

The Veteran was provided with a February 2015 VA examination.  The examiner noted the Veteran takes zantac, which did not cause any side effects.  The Veteran was noted to have symptoms of pyrosis, reflux, and sleep disturbance, with a recurrence of four or more times a year and an average duration of one to nine days.  The examiner noted the Veteran's GERD did not cause a functional impact.

In addition the Veteran has provided a lay statement in support of his claim.  The Veteran submitted a February 2012 notice of disagreement stating his GERD should be evaluated as 30 percent disabling because he has recurrent epigastric distress with dysphagia.  

Based on the evidence, the Board concludes that the Veteran does not have manifestations of GERD which more closely approximate a 30 percent rating.  The preponderance of the evidence indicates that he did not have persistently recurrent epigastric distress with dysphagia, substernal, arm, or shoulder pain productive of considerable impairment of health, which are required for a 30 percent rating.  The Veteran was noted to have epigastric pain with cramping, pyrosis, reflux, nausea with regurgitation, sleep disturbance, two of which are symptoms associated with the 30 percent rating, but none of which were a severity productive of considerable impairment of health.  Specifically, the October 2010 examiner noted the Veteran was well nourished and did not present with weight loss or anemia.  In addition, the Board notes the Veteran has complained of arm and hand pain which has been diagnosed as carpal tunnel.  See January 2015 VA treatment record.  The Veteran has filed a claim for carpal tunnel which was denied in a November 2014 rating decision, as such, the Board finds his arm pain has been addressed as associated with his carpal tunnel rather than GERD. 

The Board acknowledges the Veteran's February 2012 statement and notes lay persons are competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing epigastric symptoms).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's GERD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Moreover, the Board finds that the Veteran would not be entitled to a rating in excess of 10 percent under another Code.  The Board notes no other Codes are appropriate, as none of them are for a disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies are to be avoided.  See 38 C.F.R. § 4.20 (2017).  As such, the Board finds a rating in excess of 10 percent is not warranted for the Veteran's service-connected GERD.   

III.  Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected GERD.  The Veteran was noted to have the symptom of sleep disturbance which is not specifically referenced in Code 7346.  However, the Board finds sleep disturbance is encompassed by the Code because it directs for the consideration of all symptom combinations productive of severe impairment of health.  As such, the symptoms and impairment caused by the service-connected GERD are contemplated by the schedular rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the February 2015 VA examiner indicated that the Veteran's GERD did not impact his ability to work and there is no evidence of unemployability due to the disability at issue.  As such, further consideration of TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease is denied.  



REMAND

The Veteran is seeking an increased rating for his service-connected back disability.  In connection with his claim the Veteran was provided with a February 2015 VA examination.  The examiner noted a diagnosis of lumbar degenerative disc disease with right sciatica.  The Veteran reported constant pain with flare ups, which occur daily and last for several hours.  The Veteran noted his right leg gives away during a flare ups due to shooting pain radiating from his low back.  The Veteran reported he uses medication for his back pain but that it gives him an upset stomach.  The Veteran reported that his flare-ups caused him to have difficulty getting up from lying down, walking, prolonged sitting, lifting more than 50 pounds, bending, hugging his wife, exercising, and standing.  The Veteran's range of motion was noted to be abnormal with no additional loss of range of motion following the repetitive use test.  The Veteran reported functional limitation of his back disability slowing him down at work, difficulty lifting, getting up from kneeling, placing tiles, spreading mud, loading equipment in the morning, and getting in and out of a forklift.  In addition the Veteran added that he had to close his self-owned landscaping business because of his back disability.  

The Board finds that another VA examination is necessary in light of recent caselaw.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in February 2015 included range of motion testing for the back and noted evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claim must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Moreover, as to the Veteran's functional limitation the examiner noted what the Veteran reported but failed to provide her own professional medical opinion as to functional impact.  As such, a new VA examination must be obtained on remand.  

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.   After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the nature and severity of the service-connected back disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the lumbar spine disability, and make determinations regarding range of motion, including any additional functional impairment.

a. Is it possible to separate the effects of the Veteran's service-connected mechanical back strain from the nonservice connected lumbar degenerative disc disease with right sciatica diagnosed at the time of the 2015 VA examination?

b. If it is possible to separate the effects of the Veteran's service-connected mechanical back strain from the lumbar degenerative disc disease with right sciatica, is it at least as likely as not (50% or greater probability) that the degenerative disc disease was either:

i. caused by the service-connected mechanical back strain; or

ii. worsened by the service-connected mechanical back strain; or

iii. is otherwise related to service?

c. The examination must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
 
d. The orthopedic examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up. If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so. If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner; and

e. The neurological examiner should describe in detail the frequency, duration and severity of any symptomatology and loss of function in daily activities, including work and physical activity, related to the back disability.

A detailed rationale is requested for all opinions provided.  

3.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


